Citation Nr: 1020284	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-03 302A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for a neck disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1965 to 
September 1967.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
denied the Veteran's petition to reopen his previously denied 
claims for service connection for a left foot disorder, a 
neck disorder, and a body rash, on the basis that the 
evidence submitted by the Veteran was not new and material.

In November 2007, the Veteran testified at a hearing at the 
Board's offices in Washington, DC, before the undersigned 
acting Veterans Law Judge (VLJ).

In September 2008, the Board reopened the Veteran's claims 
for a left foot disorder and a neck disorder based on new and 
material evidence, and then remanded the claims to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration before adjudicating 
the claims on the underlying merits.  However, the Board 
denied reopening the Veteran's claim for a skin disorder; 
therefore, this issue is no longer on appeal.

Upon subsequent completion of the requested actions specified 
in the Board's September 2008 remand, the AMC continued the 
denial of the Veteran's claims for service connection for a 
left foot disorder and a neck disorder in a October 2009 
supplemental statement of the case (SSOC) and returned the 
case to the Board for further appellate review.  




FINDINGS OF FACT

1.  The most probative evidence shows that the Veteran's left 
foot disorder was first diagnosed approximately 30 years 
after his military service had ended, and that it is 
unrelated to his service, including one time treatment for 
foot pain in August 1966.  

2.  The most probative evidence shows that the Veteran's neck 
disorder is due to a work-related injury many years after his 
military service had ended.  


CONCLUSIONS OF LAW

1.  The Veteran's left foot disorder was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).

2.  The Veteran's neck disorder was not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on the 
merits, providing relevant VA case law, regulations and 
statutory provisions, the relevant factual background, and an 
analysis of its decision.



I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Proper notice from VA must inform 
the claimant of any information and medical or lay evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will obtain and assist the claimant in 
obtaining; and (3) that the claimant is expected to provide.  
See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 2006.  
The letter informed him of the evidence required to 
substantiate his claims and of his and VA's respective 
responsibilities in obtaining supporting evidence.  The 
letter also complied with Dingess by discussing the 
downstream disability rating and effective date elements of 
the claims.  The Board also notes that the May 2006 letter 
was issued prior to the RO's initial adjudication of the 
claims in August 2006, which is the preferred sequence.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) 
(Pelegrini II).   Thus, the duty to notify has been satisfied 
in this case.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The RO obtained his service treatment 
records (STRs), VA treatment records, and private treatment 
records in support of his claims.  Furthermore, in compliance 
with the Board's September 2008 remand directives, the 
Veteran was afforded a VA compensation examination to 
determine the nature and etiology of his foot and neck 
disorders.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, the Board finds that no further 
development is needed to meet the requirements of the VCAA or 
the Court.

II.  Merits of the Claims

Service connection may be established by showing that a 
current disability is the result of a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Stated somewhat differently, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

A disorder also may be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or was seen in service with continuity of 
symptomatology demonstrated after service.  38 C.F.R.               
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 
(1997).  To establish a showing of chronic disease in 
service, or within a presumptive period per § 3.307, a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic," is 
required.  38 C.F.R.             § 3.303(b).  Subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Id.

In addition, certain chronic diseases, such as arthritis, may 
be presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R.  §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event.  Conversely, the 
claim will be denied if the preponderance of the evidence is 
against the Veteran's claim.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  However, issues concerning 
reasonable doubt are resolved in the Veteran's favor.  38 CFR 
§ 3.102.

A.  Left Foot Disorder

The Veteran contends that he developed a left foot disorder 
while on active duty.  Specifically, he states that he 
started having problems in 1966 while stationed in Germany, 
but does not recall any particular injury to his foot.  For 
the reasons set forth below, however, the Board finds no 
basis to grant the claim. 

There is no disputing the Veteran has a left foot disorder.  
A September 2009 VA examination report lists a diagnosis of 
calcaneal spur, status post surgical excision.  Furthermore, 
private treatment records from Dr. C.M. and Dr. J.F. also 
indicate that the Veteran has undergone surgery on his left 
foot.  VA treatment records also indicate that the Veteran 
began complaining of pain in his left foot in October 2001.  
This evidence is sufficient to show that the Veteran has a 
left foot disorder and has been given the diagnosis of 
calcaneal spur, Morton's neuroma, and plantar fasciitis.

Consequently, the determinative issue is whether his left 
foot disorder is somehow attributable to his military 
service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See also  Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  Unfortunately, there is simply no 
competent evidence of record establishing this required 
correlation.

The Veteran's STRs show that he was seen in August 1966 for 
complaints involving a sensation as though there were 
splinters in the heel of his foot.  No diagnosis was 
provided, however.  The remainder of his STR records make no 
further reference to foot problems, except for Althete's foot 
noted at his separation examination in July 1967.  Thus, in 
light of these findings, a chronic left foot disorder was not 
shown to have been present in service.  The STRs therefore 
provide evidence against the claim.  See Struck v. Brown, 9 
Vet. App. 145 (1996).

Evidence developed after service also shows that he first 
reported left foot problems in April 1998, more than thirty 
years after his separation from active duty.  The significant 
gap between service and the first reports of left foot 
problems provides compelling evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability). VA treatment 
records dated since 2001 also show treatment for left foot 
pain, none of which includes a medical opinion concerning the 
etiology or date of onset of this disorder.  

Several private physicians have indicated that the Veteran's 
left foot disorder may be related to service.  Records from 
Dr. J.F show recent treatment for Morton neuroma and 
metatarsalgia of the left foot.  In a September 2006 
treatment record, Dr. J.F. recorded the Veteran's history 
that he had sustained a left foot injury while stationed in 
Germany in 1966.  And in a December 2007 report, Dr. C.M., in 
response to a question as to whether this condition may be 
related to his military service, indicated that "it appears 
the problem he has had with the left foot has been continuing 
since his injury in the military, although he did not make 
many visits regarding his foot."  

Both opinions tend to support the Veteran's claim that his 
left foot disorder is related to service.  However, the 
claimed left foot injury in service has not been verified, as 
the STRs make no reference to any kind of foot injury.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995) (the mere fact 
that the Veteran's history is recorded in medical records 
does not transform it into a competent medical opinion).  
Indeed, the Court has held on a number of occasions that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value.  See e.g. Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993); but see 
Coburn v. Nicholson, 19 Vet. App. 427 (2006).  Thus, since 
the record clearly shows no chronic left foot disorder in 
service, or for many years after service, neither of these 
opinions has any probative value.  

In contrast, in September 2009 a VA examiner reviewed the 
claims file, including the STRs and the opinions by Drs. J.F. 
and C.M., and examined the Veteran's left foot before 
concluding that "the left foot condition is more likely 
related to a condition of life and not military service."  
Since this opinion was based on a review of the pertinent 
medical history, and was supported by sound rationale, it 
provides compelling evidence against the Veteran's claim.  In 
other words, the VA examiner applied valid medical analysis 
to the significant facts of this case in reaching his 
conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008).

Thus, the most probative medical evidence of record 
establishes that the Veteran's left foot disorder is not 
related to service.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position)

The Board has considered the Veteran's own lay statements in 
support of his claim, including testimony presented as his 
November 2007 hearing.  The Board acknowledges that the 
Veteran is competent, even as a layperson, to attest to 
factual matters of which he has first-hand knowledge, e.g., 
experiencing left foot pain since service.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  The Federal Circuit 
has held that lay evidence is one type of evidence that must 
be considered, and that competent lay evidence can be 
sufficient in and of itself.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006). 

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.  Id.

Although the Veteran is competent to report that he injured 
his left foot in service, and experienced continued left foot 
pain since, the Board must still weigh his lay statements 
against the medical evidence of record.  See Layno v. Brown, 
6 Vet. App. 465 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")). 

In making this credibility determination, the Board does not 
find the Veteran's statements concerning the etiology of his 
left foot disorder to be credible, since his STRs make no 
reference to a foot injury, or to a chronic left foot 
disorder, which was first documented over thirty years after 
he military service had ended.  See Caluza v. Brown, 7 Vet. 
App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 
(Fed. Cir. 1996).  See also Macarubbo v. Gober, 10 Vet. App. 
388 (1997) (holding that the credibility of lay evidence can 
be affected and even impeached by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, desire 
for monetary gain, and witness demeanor).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a left foot disorder.  So there is no 
reasonable doubt to resolve in his favor, and this claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

B.  Neck Disorder

The Veteran contends that he developed a neck disorder, 
diagnosed as cervical degenerative disc disease, during his 
military service.  Specifically, the Veteran states that he 
injured his neck while stationed at Fort Leonard Wood or Fort 
Knox in 1965.  For the reasons set forth below, however, the 
Board finds no basis to grant the claim.

The September 2009 VA compensation examiner diagnosed 
cervical degenerative disc disease, thereby establishing the 
first essential element of a current disability.  
Consequently, the determinative issue is whether the 
Veteran's current neck disorder is somehow attributable to 
his military service.  See Watson, Maggitt and Hibbard, all 
supra.  Unfortunately, there is simply no competent evidence 
of record establishing this required nexus.

The Veteran's STRs show only one complaint concerning his 
neck in July 1967, at which time he was given heat treatment 
to the left side of his neck.  However, there was no 
indication of a permanent residual disability.  In other 
words, this one-time treatment for neck pain does not 
indicate that he had a chronic neck disorder in service.  
Hence, the STRs do not support the Veteran's claim.  See 
Struck, supra.

Indeed, the evidence shows that a neck disorder was first 
documented immediately following a work-related injury in 
July 1994, for which the Veteran sought worker's compensation 
benefits.  Thus, since the Veteran's neck disorder appears to 
be due to a post-service injury approximately twenty-seven 
years after his separation from active duty, the post-service 
medical evidence provides compelling evidence against the 
claim.  Maxson, 230 F.3d at 1333.  

In addition, a VA examiner reviewed the claims file and 
examined the Veteran's neck in September 2009 before 
concluding that the current neck disorder is "most likely 
unrelated" to his military service.  In reaching his 
conclusion, the examiner noted the 1994 worker's compensation 
claim for a cervical strain and stated that the disorder is 
"more likely related to aging, attrition and the previous 
worker's compensation injury."  Since this opinion was based 
on a review of the pertinent medical history, and was 
supported by sound rationale, it provides compelling evidence 
against the Veteran's claim.  In other words, the VA examiner 
applied valid medical analysis to the significant facts of 
this case in reaching his conclusion.  See Nieves-Rodriguez, 
22 Vet App at 295.

Statements from Dr. J.F. and Dr. C.M., dated in September 
2006 and December 2007, respectively, were submitted, which 
note the Veteran's complaints of neck pain dating back to an 
injury in service.  However, both physicians merely recorded 
the Veteran's unverified history without providing an 
independent medical opinion based on the actual history - 
meaning the actually STRs which merely show treatment for 
neck pain on only one occasion and no reported neck problems 
until the work-related injury in 1994.  These opinions, 
therefore, are not probative to the central issue in this 
case concerning a nexus or link between the Veteran's current 
neck disorder and service.  See Leshore, Moreau, Swann, all 
supra.

The Board also finds that the Veteran's statements in support 
of his claim lack credibility for similar reasons mentioned 
above when the Board denied his claim for service connection 
for a left foot disorder.  Again, the evidence clearly shows 
that his current neck disorder was caused by a work-related 
injury many years after his military service had ended.  Any 
statements by the Veteran relating his current neck disorder 
to service are therefore incredible.  See Caluza and 
Macarubbo, both supra.

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claim for service 
connection for neck disorder.  So there is no reasonable 
doubt to resolve in his favor, and this claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

The claim for service connection for a left foot disorder is 
denied.

The claim for service connection for a neck disorder is 
denied.



____________________________________________
DOUGLAS E. MASSEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


